FILED
                                                            JANUARY 5, 2021
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Detention of:            )         No. 37016-0-III
                                              )
J.B.                                          )         UNPUBLISHED OPINION
                                              )

       PENNELL, C.J. — J.B. appeals an expired 1 order committing her to involuntary

treatment, arguing the superior court failed to hold a timely probable cause hearing. J.B.’s

arguments on appeal were not raised in the trial court and do not involve any of the

exceptions to error preservation set forth at RAP 2.5(a). We decline review and therefore

affirm the commitment order.

                                     BACKGROUND

       On July 22, 2019, at 10:30 p.m., J.B. was detained pursuant to a 72-hour

emergency detention order. On July 25, a petition was filed to extend detention up to

14 days. A court hearing was held in the matter on the morning of July 26. At the hearing,

J.B. was represented by counsel.


       1
        Due to the potential of adverse collateral consequences, an expired involuntary
commitment order is not moot. In re Det. of M.K., 168 Wn. App. 621, 625, 279 P.3d 897
(2012).
No. 37016-0-III
In re Det. of J.B.


       Although more than 72 hours had passed since J.B.’s initial detention, J.B.’s

attorney did not object to the timing of the court’s hearing. Instead, counsel argued the

petition on its merits. The trial court determined J.B. met the criteria for a 14-day

involuntary commitment. J.B. timely appeals.

                                        ANALYSIS

       J.B. argues the involuntary detention petition should have been dismissed because

the trial court failed to hold a probable cause hearing within 72 hours of the initial

detention, as required by RCW 71.05.240(1). We decline review, as this issue was not

preserved.

       An unpreserved error will be reviewed as a matter of right in three circumstances:

lack of jurisdiction, failure to establish facts upon which relief can be granted, or a

manifest constitutional error. RAP 2.5(a). J.B. does not acknowledge RAP 2.5(a) or claim

application of any of the foregoing three circumstances. While we have discretion to

review unpreserved errors outside the circumstances listed in RAP 2.5(a), we rarely do so.

This case does not warrant an exception to our general practice. The delay in J.B.’s

hearing was brief and it did not result in any apparent prejudice. The record lacks any

suggestion that the 72-hour hearing requirement has been routinely disregarded by the

court or any of J.B.’s detention facilities. We therefore decline review under RAP 2.5(a).


                                              2
No. 37016-0-III
In re Det. of J.B.


                                    CONCLUSION

       The order of commitment is affirmed.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:



______________________________
Siddoway, J.



______________________________
Lawrence-Berrey, J.




                                             3